ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Baghdadi Swords Company                     )      ASBCA No. 59063
                                            )
Under Contract No. M20133-06-M-6080         )

APPEARANCE FOR THE APPELLANT:                      Mr. Kaed Wathik
                                                    Owner

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Michael G. Pond, JA
                                                    Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

        By Order dated 11December2015, appellant was ordered to show cause, no later
than 28 December 2015, why the appeal should not be dismissed for failure to prosecute.
The 11 December 2015 Order was sent to appellant at the email address provided on
29 June 2015 by appellant's former counsel. This is the same email address that appears
in the record on several communications between appellant and various government
personnel. The Board has received no response from appellant to its 11 December Order.
Appellant likewise failed to respond to earlier Board Orders. Accordingly, this appeal is
dismissed with prejudice under Board Rule 17.

      Dated: 8 January 2016




                                                       N. STEMPL R
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


(Signatures continued)
I concur                                         I concur




RICHARD SHACKLEFORD
Administrative Judge
Vice Chairman
Armed Services Board
of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59063, Appeal ofBaghdadi Swords
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2